The Court being divided, another jury was called, who returned a verdict.
On motion, the verdict was amended by the Court, by adding either "entry," or word "grant," so as to make it agree with the finding of the jury, who had a few minutes before retired; the Court being unanimous, and confident as to their impression of the finding.1 This was strenuously opposed by *Page 242 
WHITESIDE, of counsel for the defendants, but the Court said they had no doubt of what was said by the jury, and ordered the verdict to be amended.
1 See 1 Dall. 462; 1 Johns. 149; 1 Call, 246.